Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered.  Applicant has argued that the prior art relied upon in the last Office Action do not disclose that which the prior art was stated as disclosing in the last Office Action.  This argument is respectfully found to be not persuasive for the following reasons.  Applicant has argued on page 6 of Applicant’s Response that Martinu does not disclose nor suggest an electrostatic chuck.  This argument is respectfully found to be not persuasive because the rejection of claim 1 relied on a combination of references (MPEP 2145(IV) Arguing against references individually).  In addition, Martinu discloses a substrate holder powered by radio frequency (RF)( para. 0057).  In support that the arrangement disclosed by Martinu does suggest substrate holder which includes electrostatic chuck, Abraham (US 2022/0042168 A1), not relied upon in a rejection, discloses that RF power applied to a chuck holds a substrate by being connected to RF power (para. 0174).  Johnson et al (US 6,332,961 B!) also supports that RF power applied to a chuck holds a wafer (col. 8, lines 63-67 and col. 9, lines 1-16).  The teaching that the RF bias attracts plasma ions to the substrate does not detract from the teachings by Martinu in combination with the other references relied upon in the last Office Action which disclose the limitations of claim 1.  Applicant has also argued that Matsubara’s carbon fluoride films do not read on the claimed diamond like carbon film.  This argument is respectfully found to be not persuasive because claim 1 does not exclude the class of compounds disclosed by Matsubara, as claim 1 recites “forming a carbon film” and “flowing a hydrocarbon-containing gas mixture”.  In addition, Martinu includes compositions which include high percentage of sp.sup.3 bonds (para. 0062 and Table 2 on page 5).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinu et al (US 2009/0246243 A1)(“Martinu”) in view of Lee et al (US 2015/0371851 A1)(”Lee”) and of Matsubara et al (US 6,149,730)(“Matsubara”) and Takahashi (US 2014/0224427 A1) and Fischer (US 2005/0130620 A1). and  of Patterson et al (US 5,316,795)(“Patterson”) and of Helmuth et al (US 2010/0211180 A1)( “Helmuth “).
Re claim 1, Martinu discloses
A method of forming a carbon film on a substrate (Abstract) including
Flowing a hydrocarbon containing gas mixture into a process chamber having a substrate on an electrostatic chuck
The substrate at a temperature about -10 degrees C to about 20 degrees C, as Martinu discloses 20 degrees C (para. 0056), which is within the recited range, and therefore the recited range is obvious (MPEP 2144.05)
A pressure of 10-4 Torr to 10-1 Torr (para. 0056), which approaches the recited range, which, although not overlapping, is close to the recited range and therefore would have been within the ordinary skill in the art to determine (MPEP 2144.05(I)).  
Martinu includes compositions which include high percentage of sp.sup.3 bonds (para. 0062 and Table 2 on page 5).

Martinu does not disclose the recited power and frequency ranges. Martinu is also silent with respect to a first radiofrequency electrode and a second RF electrode disposed within the electrostatic chuck.
Lee, in the same field of endeavor of using RF bias power for deposition of amorphous carbon (Abstract), discloses in Fig. 1 that the chuck is supplied with two RF bias power sources 184, 185 (para. 0034), and the power overlaps with the recited power ranges (para. 0034), as Lee discloses up to about 5000 Watts, and Lee discloses frequency range which overlaps the recited frequency range, as Lee discloses 50 kHz to about 200 MHz (para. 0034).
Matsubara, in the same field of endeavor of deposition of diamond like carbon films, as Matsubara discloses deposition of amorphous carbon fluoride films  (col. 7, lines 27-35), which is a disclosure of diamond like carbon film, discloses a first and a second RF electrode within the electrostatic chuck, an electrode 403 connected to an RF power source 403 and an electrode 402 connected to RF power source 404  ( Fig. 4 and col. 10, lines 42-67, and col. 11, lines 1-2).
Takahashi, in the same field of endeavor of DLC (diamond like carbon films), supports that fluorinated carbon film is also known as a fluorine containing DLC film (para. 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the method disclosed by Martinu in order to obtain the benefit of providing desired film qualities as disclosed by Lee (para. 0063).
Fischer, in the same field of endeavor of apparatus for RF power deposition of materials (Abstract), discloses processing wafer in a plasma environment using RF power (para. 0001) including a first and a second electrode (para. 0004), dielectric in the substrate isolates the portions of the segmented electrodes (para. 0005-0006).  First electrode 140 and second electrode 150 are shown in Fig. 1 (para. 0015) and dielectric material 160 , the electrode portions are powered by first and second power source generators (172 and 174 (para. 0019).
With respect to a carbon film containing about 60% or greater hybridized sp3 atoms on the substrate,  Patterson, is relied upon as Patterson  discloses deposition of diamond (for example in the Abstract and throughout the reference), and because diamond is hybridized sp3 material throughout, this satisfies the limitation of 60 percent or more of sp3 hybridization.  It is very well known to one of ordinary skill in the art that diamond has carbon in a tetrahedral arrangement of the carbon to carbon bonds, in which the bonds are sp3 hybridized.  This is well known and is taught in chemistry and organic chemistry textbooks.  Patterson discloses the deposition of diamond and diamond and of diamond, which is a disclosure of over 60% hybridization, and Patterson also discloses that the substrate may include areas  in which small areas of the substrate may include a small amount of diamond like carbon and that these amounts can be varied (col. 1, lines 36-68 and that conditions can be chosen to control the percent of diamond  ( col. 3, lines 9-14 , and col. 4, lines 52-68 ), diamond resulting from the deposition of tetrahedral carbon which has bonds in the tetrahedral arrangement in which the bonds are sp3 bond, as is well known in the art.
Helmuth is relied upon to support that diamond has carbon in a tetrahedral structure which has the carbon in sp3 bonding (para. 0010-0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Matsubara with the method disclosed by Martinu in order to obtain the benefit of control of the temperature of the substrate as disclosed by Matsubara (Matsubara, col. 12, lines 9-21).
Takahashi is relied upon for support that fluorinated carbon film is also known as a fluorine containing DLC film (Takahashi, para. 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Fischer with the method disclosed by Martinu in order to obtain the benefit of controlling the energy with which the plasma components strike the wafer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Patterson with the method disclosed by Martinu in order to obtain the benefit of controlling the amount of sp3 bonding in the coating of the substrate.
Helmuth is relied upon to support that diamond has carbon in a tetrahedral structure which has the carbon in sp3 bonding (para. 0010-0011).
Re claim 2:  The combination of Martinu and Lee and Matsubara and Takahashi and Fischer and Patterson and Helmuth discloses applying a second RF bias to the electrostatic chuck, as Lee discloses applying a second RF bias to the electrostatic chuck (para. 0034 and 0063).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claims 3-4:  The combination of Martinu and Lee  and Matsubara and Takahashi and Fischer and Patterson and Helmuth discloses the recited RF bias and power ranges, as the combination of Martinu and Lee discloses the RF bias and power ranges as stated above in the rejection of claim 2, and the ranges for the first and second applied RF bias and power ranges would have been within the ordinary skill in the art to determine by routine optimization (MPEP 2144.05(II)).
Re claim 5:  Martinu discloses the substrate at a temperature about -10 degrees C to about 20 degrees C, as Martinu discloses 20 degrees C (para. 0056), which is within the recited range, and  Martinu also discloses a temperature close to room temperature (para. 0062),  therefore the recited temperature  is obvious (MPEP 2144.05)
Re claim 6:  Martinu discloses CH.sub.4 (para. 0062).
Re claim 7:  Martinu discloses Argon as a diluting gas in the deposition of DLC layer (para. 0062).
Martinu in view of Lee and of Matsubara and of Takahashi and Fischer and Patterson and Helmuth  discloses the limitations of claim 1 as stated above.  Martinu in view of Lee and of Matsubara and of Takahashi  and Fischer and Patterson and Helmuth discloses  the gas flowed into the process chamber through a gas panel at a sidewall of the process chamber.
Patterson, in the same field of endeavor of deposition of diamond-like carbon (col. 1, lines 35-55), discloses a reactor (Fig. 2) in which the substrate 86 extends in the length of the reactor (col. 8, lines 53-67 and col. 9, lines 1-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Patterson with the method disclosed by Martinu in view of Lee and of Matsubara and of Takahashi and Fischer in order to obtain the benefit of desired flow rates in throughout the length of the substrate as disclosed by Patterson (col. 4, lines 24-29 and 52-56).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinu et al (US 2009/0246243 A1)(“Martinu”) in view of Lee et al (US 2015/0371851 A1)(”Lee”)  and of Matsubara et al (US 6,149,730)(“Matsubara”) and Takahashi (US 2014/0224427 A1)  and Fischer (US 2005/0130620 A1) and Taylor et al (US 2015/0099059 A1)(“Taylor”)  and .and  of Patterson et al (US 5,316,795)(“Patterson”) and of Helmuth et al (US 2010/0211180 A1)( “Helmuth “).
Martinu discloses
A method of forming a carbon film on a substrate (Abstract) including
Flowing a hydrocarbon containing gas mixture into a process chamber having a substrate on an electrostatic chuck
The substrate at a temperature about -10 degrees C to about 20 degrees C, as Martinu discloses 20 degrees C (para. 0056), which is within the recited range, and therefore the recited range is obvious (MPEP 2144.05)
A pressure of 10.sup. -4 Torr to 10.sup.-1 Torr (para. 0056), which approaches the recited range, which, although not overlapping, is close to the recited range and therefore would have been within the ordinary skill in the art to determine (MPEP 2144.05(I)).
Martinu does not disclose the recited power and frequency ranges and Martinu does not disclose an electrode above and opposing the chuck.
Lee, in the same field of endeavor of using  RF bias power for deposition of amorphous carbon (Abstract), discloses in Fig. 1 that the chuck is supplied with two RF bias power sources 184, 185 (para. 0034), and the power overlaps with the recited power ranges (para. 0034), as Lee discloses up to about 5000 Watts, and Lee discloses frequency range which overlaps the recited frequency range, as Lee discloses 50 kHz to about 200 MHz (para. 0034).
Matsubara, in the same field of endeavor of deposition of diamond like carbon films, as Matsubara discloses deposition of amorphous carbon fluoride films  (col. 7, lines 27-35), which is a disclosure of diamond like carbon film, discloses a first and a second RF electrode within the electrostatic chuck, an electrode 403 connected to an RF power source 403 and an electrode 402 connected to RF power source 404  ( Fig. 4 and col. 10, lines 42-67, and col. 11, lines 1-2).
Takahashi, in the same field of endeavor of DLC (diamond like carbon films),  supports that fluorinated carbon film is also known as a fluorine containing DLC film (para. 0072).
Fischer, in the same field of endeavor of apparatus for  RF power deposition of materials (Abstract), discloses processing wafer in a plasma environment using RF power (para. 0001) including a first and a second electrode (para. 0004), dielectric in the substrate isolates the portions of the segmented electrodes (para. 0005-0006).  First electrode 140 and second electrode 150 are shown in Fig. 1 (para. 0015) and dielectric material 160 , the electrode portions are powered by first and second power source generators (172 and 174 (para. 0019).
Taylor, in the same field of endeavor of plasma deposition of carbon containing layers (para. 0043 and Abstract), discloses a reactor in which RF electrodes 115, 117  are placed exterior to the reactor and opposite one another with the substrate within the chamber between the RF sources (para. 0030 and Fig. 1), with benefits including control of the deposition parameters (para. 0029).
With respect to a carbon film containing about 60% or greater hybridized sp3 atoms on the substrate,  Patterson, relied upon in the final rejection, discloses deposition of diamond (for example in the Abstract and throughout the reference), and because diamond is hybridized sp3 material throughout, this satisfies the limitation of 60 percent or more of sp3 hybridization.  It is very well known to one of ordinary skill in the art that diamond has carbon in a tetrahedral arrangement of the carbon to carbon bonds, in which the bonds are sp3 hybridized.  This is well known and is taught in chemistry and organic chemistry textbooks.  Patterson discloses the deposition of diamond and diamond and of diamond, which is a disclosure of over 60% hybridization, and Patterson also discloses that the substrate may include areas  in which small areas of the substrate may include a small amount of diamond like carbon and that these amounts can be varied (col. 1, lines 36-68 and that conditions can be chosen to control the percent of diamond  ( col. 3, lines 9-14 , and col. 4, lines 52-68 ), diamond resulting from the deposition of tetrahedral carbon which has bonds in the tetrahedral arrangement in which the bonds are sp3 bond, as is well known in the art.
Helmuth is relied upon to support that diamond has carbon in a tetrahedral structure which has the carbon in sp3 bonding (para. 0010-0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the method disclosed by Martinu in order to obtain the benefit of providing desired film qualities as disclosed by Lee (para. 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Matsubara with the method disclosed by Martinu in order to obtain the benefit of control of the temperature of the substrate as disclosed by Matsubara (Matsubara, col. 12, lines 9-21).
Takahashi is relied upon for support that fluorinated carbon film is also known as a fluorine containing DLC film (Takahashi, para. 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Fischer with the method disclosed by Martinu in order to obtain the benefit of controlling the energy with which the plasma components strike the wafer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Taylor with the method disclosed by Martinu in order to obtain the benefit disclosed by Taylor as stated above.
Re claims 10-11:    The combination of Martinu and Lee and Matsubara and Takahashi and Fischer and Taylor and Patterson and Helmuth discloses the recited RF bias and power ranges, as the combination of Martinu and Lee discloses the RF bias and power ranges as stated above in the rejection of claim 2, and the ranges for the first and second applied RF bias and power ranges would have been within the ordinary skill in the art to determine by routine optimization (MPEP 2144.05(II)).
Re claim 12:  Martinu discloses CH.sub.4 (para. 0062).
Re claim 13:  Martinu discloses Argon as a diluting gas in the deposition of DLC layer (para. 0062).
Re claim 14:  The combination of Martinu and Lee and of Matsubara and of Takahashi and Fischer and  Taylor  and Patterson and Helmuth discloses applying a third RF bias to the electrostatic chuck, as Taylor discloses applying a  RF bias to the electrostatic chuck from an electrode outside of the chamber as stated above in the rejection of claim 9, which in combination is a third RF source above and opposing the chuck, as stated above in the rejection of claim 9.  The reasons for combining the references are the same as stated above in the rejection of claim 9.
Re claims 15:  The combination of Martinu and Lee and of Matsubara and of Takahashi  and Fischer Taylor  and Patterson and Taylor  discloses the recited RF bias and power ranges, as the combination of Martinu and Lee discloses the RF bias and power ranges as stated above in the rejection of claim 9, and the ranges for the first and second applied RF bias and power ranges would have been within the ordinary skill in the art to determine by routine optimization (MPEP 2144.05(II)).


Claims 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinu et al (US 2009/0246243 A1)(“Martinu”) in view of Lee et al (US 2015/0371851 A1)(”Lee”)   and of Matsubara et al (US 6,149,730)(“Matsubara”) and Takahashi (US 2014/0224427 A1)  and Fischer (US 2005/0130620 A1     and  of Patterson et al (US 5,316,795)(“Patterson”) and of Helmuth et al (US 2010/0211180 A1)( “Helmuth “) and of Somekh (US 6,291,334 B1).
Martinu discloses
A method of forming a carbon film on a substrate (Abstract) including
Flowing a hydrocarbon containing gas mixture into a process chamber having a substrate on an electrostatic chuck
The substrate at a temperature about -10 degrees C to about 20 degrees C, as Martinu discloses 20 degrees C (para. 0056), which is within the recited range, and therefore the recited range is obvious (MPEP 2144.05)
A pressure of 10.sup. -4 Torr to 10.sup.-1 Torr (para. 0056), which approaches the recited range, which, although not overlapping, is close to the recited range and therefore would have been within the ordinary skill in the art to determine (MPEP 2144.05(I)).
Martinu does not disclose the recited power and frequency ranges and Martinu also does not disclose the forming a patterned photoresist and patterning the DLC layer and depositing a material into the etched portions.  Martinu also does not discloses the second RF electrode within the electrostatic chuck.
Lee, in the same field of endeavor of using  RF bias power for deposition of amorphous carbon (Abstract), discloses in Fig. 1 that the chuck is supplied with two RF bias power sources 184, 185 (para. 0034), and the power overlaps with the recited power ranges (para. 0034), as Lee discloses up to about 5000 Watts, and Lee discloses frequency range which overlaps the recited frequency range, as Lee discloses 50 kHz to about 200 MHz (para. 0034).
Matsubara, in the same field of endeavor of deposition of diamond like carbon films, as Matsubara discloses deposition of amorphous carbon fluoride films  (col. 7, lines 27-35), which is a disclosure of diamond like carbon film, discloses a first and a second RF electrode within the electrostatic chuck, an electrode 403 connected to an RF power source 403 and an electrode 402 connected to RF power source 404  ( Fig. 4 and col. 10, lines 42-67, and col. 11, lines 1-2).
Takahashi, in the same field of endeavor of DLC (diamond like carbon films),  supports that fluorinated carbon film is also known as a fluorine containing DLC film (para. 0072).
Fischer, in the same field of endeavor of apparatus for  RF power deposition of materials (Abstract), discloses processing wafer in a plasma environment using RF power (para. 0001) including a first and a second electrode (para. 0004), dielectric in the substrate isolates the portions of the segmented electrodes (para. 0005-0006).  First electrode 140 and second electrode 150 are shown in Fig. 1 (para. 0015) and dielectric material 160 , the electrode portions are powered by first and second power source generators (172 and 174 (para. 0019).
With respect to a carbon film containing about 60% or greater hybridized sp3 atoms on the substrate,  Patterson, relied upon in the final rejection, discloses deposition of diamond (for example in the Abstract and throughout the reference), and because diamond is hybridized sp3 material throughout, this satisfies the limitation of 60 percent or more of sp3 hybridization.  It is very well known to one of ordinary skill in the art that diamond has carbon in a tetrahedral arrangement of the carbon to carbon bonds, in which the bonds are sp3 hybridized.  This is well known and is taught in chemistry and organic chemistry textbooks.  Patterson discloses the deposition of diamond and diamond and of diamond, which is a disclosure of over 60% hybridization, and Patterson also discloses that the substrate may include areas  in which small areas of the substrate may include a small amount of diamond like carbon and that these amounts can be varied (col. 1, lines 36-68 and that conditions can be chosen to control the percent of diamond  ( col. 3, lines 9-14 , and col. 4, lines 52-68 ), diamond resulting from the deposition of tetrahedral carbon which has bonds in the tetrahedral arrangement in which the bonds are sp3 bond, as is well known in the art.
Helmuth is relied upon to support that diamond has carbon in a tetrahedral structure which has the carbon in sp3 bonding (para. 0010-0011).
Somekh, in the same field of endeavor of DLC films as a protective layer in patterning layers  (col. 3, lines 27-34), discloses patterning a DLC layer, which is the etch stop layer (col. 3, lines 27-34) using photoresist (col. 4, lines 45-60) and the openings are filled with copper (col. 5, lines 15-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the method disclosed by Martinu in order to obtain the benefit of providing desired film qualities as disclosed by Lee (para. 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method disclosed by Somekh with the method disclosed by Martinu in view of Lee in order to obtain the benefit of a mask layer which can be included in the device as disclosed by Somekh.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Matsubara with the method disclosed by Martinu in order to obtain the benefit of control of the temperature of the substrate as disclosed by Matsubara (Matsubara, col. 12, lines 9-21).
Takahashi is relied upon for support that fluorinated carbon film is also known as a fluorine containing DLC film (Takahashi, para. 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Fischer with the method disclosed by Martinu in order to obtain the benefit of controlling the energy with which the plasma components strike the wafer.
Re claim 17:  The combination of Martinu and Lee and of Matsubara and of Takahashi and Fischer discloses applying a second RF bias to the electrostatic chuck, as Lee discloses applying a second RF bias to the electrostatic chuck (para. 0034 and 0063).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 19:  Martinu discloses Argon as a diluting gas in the deposition of DLC layer (para. 0062).
Re claim 20:  Martinu in view of Lee and Matsubare and of Takahashi and Fischer and Patterson and Helmuth  discloses  with respect to the gas flowed into the process chamber through a gas panel at a sidewall of the process chamber, as Patterson, in the same field of endeavor of deposition of diamond-like carbon (col. 1, lines 35-55), discloses a reactor (Fig. 2) in which the substrate 86 extends in the length of the reactor (col. 8, lines 53-67 and col. 9, lines 1-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Patterson with the method disclosed by Martinu in view of Lee and of Matsubara and of Takahashi and Fischer in order to obtain the benefit of desired flow rates in throughout the length of the substrate as disclosed by Patterson (col. 4, lines 24-29 and 52-56).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Martinu et al (US 2009/0246243 A1)(“Martinu”) in view of Lee et al (US 2015/0371851 A1)(”Lee”)   and of Matsubara et al (US 6,149,730)(“Matsubara”) and Takahashi (US 2014/0224427 A1)  and Fischer (US 2005/0130620 A1 )    and  of Patterson et al (US 5,316,795)(“Patterson”) and of Helmuth et al (US 2010/0211180 A1)( “Helmuth “)  as applied to claim 16 above, and further in view of Mangat et al (US 6,596,465 B1)(“Mangat”).
Martinu in view of Lee and of Matsubara and of Takahashi  and Fischer discloses the limitations of claim 16 as stated above.  Martinu in view of Lee and of Matsubara and of Takahashi and Fischer is silent with respect to the DLC as an underlayer in an EUV process 
Mangat, in the same field of endeavor of use of diamond like carbon (col. 4, lines 53-65), Mangat discloses diamond like carbon as an underlayer for EUV  (col. 4, lines 53-65), which offers the benefit of desirable properties over SiO2 or SiON (col. 4, line 66-67 and col. 5, lines 1-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the use of DLC disclosed by Mangat with the method disclosed by Martinu in view of Lee and of Matsubara and of Takahashi and Fischer in order to obtain the benefits disclosed by Mangat.  Helmuth is relied upon to support that diamond has carbon in a tetrahedral structure which has the carbon in sp3 bonding (para. 0010-0011).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895